Fourth Court of Appeals
                                    San Antonio, Texas
                                            June 20, 2016

                                        No. 04-15-00755-CR

                                    Juan Carlos PALOMARES,
                                             Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                  From the 406th Judicial District Court, Webb County, Texas
                             Trial Court No. 2015CRS000530 D4
                         Honorable Oscar J. Hale, Jr., Judge Presiding

                                           ORDER
       On June 6, 2016, Appellant’s court-appointed appellate counsel filed an Anders brief and
a motion to withdraw. See Anders v. California, 386 U.S. 738, 744 (1967); High v. State, 573
S.W.2d 807, 811 (Tex. Crim. App. [Panel Op.] 1978). In counsel’s certification to this court,
Appellant’s counsel explained that he took the following steps:
       (1)     notified Appellant that counsel filed an Anders brief and a motion to
               withdraw, and provided Appellant with a copy of the documents;
       (2)     advised Appellant of his right to review the appellate record and file a pro
               se brief; and
       (3)     provided Appellant with a pro se motion for access to the appellate record,
               addressed to the Fourth Court of Appeals, that lacked only Appellant’s
               dated signature.
       See Kelly v. State, 436 S.W.3d 313, 318–20 (Tex. Crim. App. 2014); Ex parte Owens,
206 S.W.3d 670, 674 n.28 (Tex. Crim. App. 2006); Meza v. State, 206 S.W.3d 684, 688–89
(Tex. Crim. App. 2006).
       The State filed a letter conditionally waiving its right to file a brief.
        On June 16, 2016, appellant Juan Carlos Palomares, who is indigent, moved this court for
a free copy of the appellate record. See TEX. R. APP. P. 20.2.
       Appellant’s motion for a free copy of the appellate record is GRANTED.
        We ORDER the trial court clerk to (1) provide Appellant with a printed copy of the
appellate record—the clerk’s and reporter’s records—at no cost to Appellant, and (2) provide
this court with written confirmation that it has complied with this order within FIFTEEN DAYS
of the date of this order. See id.; Newman v. State, 937 S.W.2d 1, 3 (Tex. Crim. App. 1996)
(“[T]he trial court has a duty to provide an indigent defendant with an adequate record on
appeal.”).
       The appellate record should be mailed to appellant at the following address:
               Juan Carlos Palomares
               TDCJ Number 02035284
               3899 State Highway 98
               New Boston, TX 75570-5669
       Appellant’s pro se brief will be due THIRTY DAYS after we receive written
confirmation that the trial court clerk has mailed Appellant a printed copy of the appellate record.
See TEX. R. APP. P. 38.6(a).
        If Appellant files a pro se brief, the State may file a responsive brief not later than thirty
days after the date Appellant’s pro se brief is filed in this court. See id. R. 38.6(b).
        If this court determines Appellant’s appeal is frivolous, Appellant may file a petition for
discretionary review with the Texas Court of Criminal Appeals. See TEX. R. APP. P. 68.4.
Appellant must file the petition with the Clerk of the Court of Criminal Appeals within thirty
days after this court issues its judgment. See TEX. R. APP. P. 68.2(a). The petition should be
addressed to Clerk of the Court of Criminal Appeals, P.O. Box 12308, Austin, Texas 78711.
       Counsel’s motion to withdraw is held in abeyance pending further order of this court.




                                                      _________________________________
                                                      Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of June, 2016.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court